DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-7, drawn to a printing apparatus comprising a pair of protruding portions provided so as to face each other in a conveyance path of a sheet by the conveyance unit, and capable of supporting a sheet from below, wherein the support portion is located between the pair of protruding portions, wherein each of the pair of protruding portions includes an inclined surface on an inward side, provided in a discharge path for discharging a sheet from a main body of the printing apparatus, and provided in a discharge tray configured to receive a sheet discharged from a main body of the printing apparatus, wherein a recess portion configured to store the support portion located at the first position is provided in a conveyance path of a sheet by the conveyance unit.
II. 	Claims 8-10, drawn to a printing apparatus comprising the determination unit for acquiring information indicating a sheet width of a sheet serving as a print target, and determines whether the support portion is at a position corresponding to the sheet width, wherein the detection unit can detect presence/absence of a sheet being conveyed by the conveyance unit, and the determination unit acquires, as the information, a detection result of the detection unit obtained during moving of the printing unit, wherein if it is determined that the support portion is not at the position corresponding to the sheet width, the determination unit outputs a notification signal to notify a user of a determination result.
III. 	Claims 14-15, drawn to a printing apparatus configured to be capable of mounting a roll sheet, and further comprises a cutter unit configured to cut the roll sheet and being installed so as to be detachable from the printing unit.
IV. 	Claim 11, drawn to a printing apparatus comprising a first control unit configured to, before printing by the printhead is started, cause the conveyance unit to convey a sheet until at least a downstream end of the sheet is located on the support portion, a second control unit configured to cause the detection unit to perform the detection while the moving is performed by the printing unit in a state in which at least the downstream end of the sheet is located on the support portion, and a third control unit configured to start printing by the printhead based on a determination result by the determination unit.
V. 	Claims 12-13, drawn to a printing apparatus, wherein in a case where, in a conveyance path of a sheet by the conveyance direction, a part in the sheet widthwise direction where the support portion is located is a first part, and a part other than the first part is a second part, the detection result of the detection unit includes a first result corresponding to the first part and a second result corresponding to the second part, and the determination unit determines, based on the first result, whether the support portion is at the first position or the second position, and determines, based on the second result, a conveyed state of a sheet in the conveyance path, and wherein in a case where, in a conveyance path of a sheet by the conveyance direction, a part in the sheet widthwise direction where the support portion is located 1s a first part, the detection unit detects a distance to a sheet supported by the platen while the detection unit passes above the first part.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-V are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap 
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853